Case 19-11799-.]KO Doc 15 Filed 03/04/19 Page 1 of 1

32030 (Form 2030) (12/15)

6.

United States Bankruptcy Court

Southern District of Florida, Fort Lauderdale Division

In re Mincey, Shawn Timoth],ir & Mincey, Stephanie Suzanne Case No. 0:19-bk-11799

Debtor(s) Chapter 7

DISCLOSURE OF COMPENSATION OF ATI`ORNEY FOR DEBTOR

Pursuant to ll U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), lcertify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, I have agreed to accept $ 2.585.00
Prior to the filing of this statement I have received $ 585.00
Balance Due $ 2,000.00

 

The source of the compensation paid to me was:

- Debtor El Other (specify):

The source of compensation to be paid to me is:

- Debtor l:l Other (specify):

- I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
firm.

l:l l have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor‘s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
. [Other provisions as needed]

lnc|udes, $335 filing fee, $15 for Pre- Consumer Credit Counse|ing fees, $10 Post Credit Counse|ing Fee
Courses, $75 Credit Report retrieval fee, and other estimated expenses of $150 as prescribed by the guidelines
for compensation for professional services or reimbursement ot expenses by Attorneys.

Representation of the Debtor in Negotiation with the Trustee; Motions to Reopen Case; Review & Attendance, if
necessary, to Motions for Re|ief from Stay; Review of Redemption Agreements; Post-Discharge review of
Debtor's credit report.

Preparation and prosecution of Motions to Fieschedule 341 Meeting of Creditors; Attendance at Continued 341
Meeting of Creditors; Amendments to Statements or Schedules; Preparation of demand letters to garnishing
creditors; Preparation and defense of an Objection to a Motion for Re|ief from Stay. Review of Student Loans

move

By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Adversary proceedings and Depositions.

 

 

CERTIFICATION

l certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(S) in

this bankruptcy proceeding.

 

 

March 4, 2019 /s/ Chad Van Horn
Dale Chad Van Horn
Signature ofAttorney

Van Horn Law Group, P.A.

330 N Andrews Ave Ste 450

Fort Lauderdale, FL 33301-1012
(954) 765-3166 Fax: (954) 756-7103
chad@cvhlawgroup.com

Name of law firm

 

Sohware Copyright (c) 2019 ClNGroup - www.cincompass.com

 

